DAUKSCH, Judge.
This appeal arises out of a dismissal by the trial court of the information charging the Appellee here with the crime of conspiracy. We reverse.
The information which we deem sufficient to charge the Appellee with a crime in each count reads as follows:
*1013“Count I: Philip S. Shailer, State Attorney of the Seventeenth Judicial Circuit . charges that Paul Kugel a/k/a Red King on the 19th day of November, A.D. 1974, through and including the 10th day of January, A.D. 1975, and on divers times and dates intervening between those dates, ... did knowingly, unlawfully, and feloniously agree, conspire, combine, or confederate, with Hayward Buddy Spires, to unlawfully suffer or permit persons to gamble for money, by accepting, placing or otherwise assisting in the acceptance or placing of money bets on athletic contests in a dwelling over which they directly or indirectly had charge, control, or management, located at 3475 Northwest 17th Terrace, Apartment # B, Oakland Park, contrary to F.S. 849.01 and F.S. 833.04,
Count II: And . . . further charges that Paul Kugel a/k/a Red King on the 19th day of November, A.D. 1974, through and including the 10th day of January, A.D. 1975, and on divers times and dates intervening between those dates, ... did knowingly, unlawfully, and feloniously agree, conspire, combine, or confederate, with Hayward Buddy Spires and Alan Moriarty, to unlawfully suffer or permit persons to gamble for money, by accepting, placing or otherwise assisting in the acceptance or placing of money bets on athletic contests in a dwelling over which they directly or indirectly had charge, control, or management, located at 7111 Environ Boulevard, Apartment # 111, Lauderhill, contrary to F.S. 849.01 and F.S. 833.04,
Count III: And . further charges that Paul Kugel a/k/a Red King on the 22nd day of November, A.D. 1974, through and including the 10th day of January, A.D. 1975, and on divers times and dates intervening between those dates, . . . did knowingly, unlawfully, and feloniously agree, conspire, combine, or confederate, with Hayward Buddy Spires and Eugene McCormack, to unlawfully suffer or permit persons to gamble for money, by accepting, placing or otherwise assisting in the acceptance or placing of money bets on athletic contests in a dwelling over which they directly or indirectly had charge, control, or management, located at 720 Northeast 2nd Street, Apartment # 3, Fort Lauder-dale, contrary to F.S. 849.01 and F.S. 833.04.”
We further find that the wording of this information does not subject the Appellee to the possibility of double jeopardy as was urged by the Appellee and therefore hereby remand this cause to the trial court for further proceedings as are necessary.
REVERSED AND REMANDED.
ALDERMAN and ANSTEAD, JJ., concur.